UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7134



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID M. SCATES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-98-87)


Submitted:   November 19, 2003            Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Scates, Appellant Pro Se.    Stephen Wiley Miller, Noelle
Dalrymple, OFFICE OF THE UNITED       STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David M. Scates seeks to appeal the district court’s order

denying his petition for a writ of error coram nobis and his motion

for criminal contempt. We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm for the reasons stated by the district court.    See United

States v. Scates, No. CR-98-87 (E.D. Va. July 18, 2003).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2